Genco Shipping & Trading Limited 299 Park Avenue, 20th Floor New York, New York10171 September 21, 2007 VIA EDGAR Securities and Exchange Commission Division of Corporate Finance 100 F Street, N.E. Washington, D.C.20549 Re:Genco Shipping & Trading Limited Registration Statement on Form S-3 (File No. 333-145687) Application for Withdrawal Pursuant to Rule 477 Ladies and Gentlemen: Pursuant to Rule 477 of the Securities Act of 1933, as amended, Genco Shipping & Trading Limited (the “Company”) hereby respectfully requests that the Securities and Exchange Commission (the “Commission”) consent to the withdrawal, effective as of the date hereof or at the earliest practicable date thereafter, of its Registration Statement on Form S-3, File No. 333-145687, together with all exhibits thereto (the “Registration Statement”), as filed with the Commission on August 24, 2007. The Company requests the withdrawal of the Registration Statement based on its determination that the Company was apparently not eligible to use Form S-3 at the time the Registration Statement was filed.No securities of the Company have been sold pursuant to the Registration Statement. If you have any questions regarding this application for withdrawal, please contact Thomas E. Molner of Kramer Levin Naftalis & Frankel LLP at (212) 715-9429. Very truly yours, GENCO SHIPPING & TRADING LIMITED By: /s/ John C. Wobensmith Name: John C. Wobensmith Title: Chief Financial Officer cc:Thomas E. Molner, Esq.
